SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of this 1st day of
November, 2012 by and among Novelos Therapeutics, Inc., a Delaware corporation
(the “Company”) and Renova Industries Ltd., a company incorporated and
registered under the laws of the Bahamas (“Renova”).

 

Recitals:

 

A.         The Company desires, pursuant to this Agreement, to raise the
Investment Amount (as defined below) through the issuance and sale, in the
aggregate, of the following to Renova (the “Private Placement”): (i) 2,000,000
shares (the “Common Shares”) of Common Stock, par value $0.00001 per share (the
“Common Stock”); (ii) 90-day warrants to acquire an additional 2,000,000 shares
of Common Stock with an exercise price of $1.00 per share; and (iii) 5-year
warrants to acquire an additional 1,000,000 shares of Common Stock with an
exercise price of $1.25 per share, such warrants to be in the form of Exhibit A
annexed hereto and made a part hereof (such warrants, collectively, the
“Warrants”);

 

B.         Renova desires to purchase from the Company, and the Company desires
to issue and sell to Renova, upon the terms and conditions stated in this
Agreement, the Common Shares and the Warrants;

 

C.         Subject to the conditions hereinafter set forth, on the Closing Date,
Renova will purchase Common Shares and Warrants in the Private Placement for an
aggregate purchase price of $2,000,000.00 (the “Investment Amount”); and

 

D.         The Company and Renova are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder (the “1933
Act”);

         

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.         Definitions. In addition to those terms defined above and elsewhere
in this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings set forth in this Section 1:

 

“1933 Act” has the meaning set forth in the Recitals.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly Controls, is Controlled by, or is under common Control with, such
Person.

 



                                         

 

 

 

“Agreement” has the meaning set forth in the Recitals.

 

“Business Combination” means (i) the acquisition by a third party of a majority
of the outstanding shares of capital stock of the Company by tender or exchange
offer or otherwise where such third party shall have become, directly or
indirectly, the beneficial owner (within the meaning of Rule 13d-3 under the
1934 Act) of the securities of the Company representing fifty percent (50%) or
more of the Company’s capital stock, (ii) the effectiveness of any merger of the
Company with or into a third party, in which the capital stock of the Company
immediately prior to such merger represents less than fifty percent (50%) of the
voting power (without regard to the effect of any so-called “blocker provisions”
of any convertible securities) of the surviving entity (or, if the surviving
entity is a wholly owned subsidiary, its parent) immediately after such merger
and (iii) the closing of any sale of all or substantially all of the assets of
the Company.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may be reclassified.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which entitle the holder thereof to acquire Common Stock at any
time, including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company” has the meaning set forth in the Recitals.

 

“Company Counsel” means Foley Hoag LLP, counsel to the Company.

 

“Company’s Knowledge,” “Knowledge of the Company” or any like expression with
respect to the Company means the actual knowledge of the officers of the Company
and the knowledge that would be reasonably expected to be known by such
individuals in the ordinary and usual course of the performance of their
professional responsibilities to the Company.

 

“Company Counsel Opinion” means a legal opinion from the Company Counsel, dated
as of the Closing Date, in the form attached hereto as Exhibit B.

 

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

 



2

 

 

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Disclosure Schedules” has the meaning set forth in Section 4.

 

“Environmental Laws” has the meaning set forth in Section 4.15.

 

“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with United States generally
accepted accounting principles.

 

“Indemnified Person” has the meaning set forth in Section 8.3.

 

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; (v) trade secrets, Confidential Information
and know-how (including, but not limited to, ideas, formulae, compositions,
manufacturing and production processes and techniques, research and development
information, drawings, specifications, designs, business and marketing plans,
and customer and supplier lists and related information); and (vi) computer
software (including, but not limited to, data, data bases and documentation).

 

“Investment Amount” means an amount equal to $2,000,000.00.

 

“License Agreements” has the meaning set forth in Section 4.14(b).

 

“Losses” has the meaning set forth in Section 8.2.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets and
liabilities, prospects, results of operations, condition (financial or
otherwise) or business of the Company, or (ii) the ability of the Company to
issue and sell the Securities and to perform its obligations under the
Transaction Documents; provided, however, that: (A) any adverse effect that
results from general economic, business or industry conditions, the taking by
the Company of any action permitted or required by the Agreement, or the
announcement or pendency of transactions contemplated hereunder, shall not, in
and of itself, constitute a “Material Adverse Effect” on the Company, and shall
not be considered in determining whether there has been or would be a “Material
Adverse Effect” on the Company and (B) a decline in the Company’s stock price
shall not, in and of itself, constitute a “Material Adverse Effect” on the
Company and shall not be considered in determining whether there has been or
would be a “Material Adverse Effect” on the Company.

 



3

 

 

 

“Material Contract” means any contract of the Company (i) that was required to
be filed as an exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item
601(b)(10) of Regulation S-K of the 1933 Act, or (ii) the loss of which could
reasonably be expected to have a Material Adverse Effect.

 

“Preferred Stock” means the Company’s preferred stock, par value $0.00001 per
share.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Press Release” has the meaning set forth in Section 7.4.

 

“Private Placement” has the meaning set forth in the Recitals.

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Rule 144” has the meaning set forth in Section 7.5.

 

“SEC” has the meaning set forth in the Recitals.

 

“SEC Filings” has the meaning set forth in Section 4.6.

 

“Securities” means the Common Shares, the Warrants and the Warrant Shares.

 

“Trading Market” means the markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question, including without
limitation: the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin
Board or the OTCQX (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement and the Warrants.

 

“United States” shall mean the United States of America, its territories and
possessions.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.



4

 

 

 

“Warrants” has the meaning set forth in the Recitals.

 

2.         Purchase and Sale of Securities.

 

Subject to the terms and conditions of this Agreement, including without
limitation, the conditions set forth in Section 6, there shall be a Closing at
which the Company shall issue and sell, and Renova agrees to purchase, the
Common Shares and the Warrants in the Private Placement by executing a
counterpart to this Agreement in exchange for the cash consideration consisting
of the Investment Amount.

 

3.         Closing.

 

3.1.         Place. The closing of the transactions contemplated by this
Agreement (individually, the “Closing”; the date of the Closing referred to as
the “Closing Date”) shall take place at the offices of Company Counsel, Seaport
World Trade Center West, 155 Seaport Boulevard, Boston, MA 02210 (or remotely
via the electronic exchange of documents and signatures) or at such other
location as the parties shall agree.

 

3.2.         Closing. Simultaneously with the execution hereof, the Company
shall hold the Closing. At the Closing, the Company will deliver to its transfer
agent an irrevocable direction letter instructing it to issue the Common Shares,
registered in Renova’s name, and an electronic copy of the signed Warrants
exercisable for the Warrant Shares. Following such delivery, Renova shall
promptly initiate a wire transfer of immediately available funds (U.S. dollars)
equal to $2,000,000.00 to be delivered to the account of the Company, account
details of which are as set forth on Schedule 3.2 affixed hereto.

 

3.3.         Delivery of Original Common Shares and Warrants. As soon as
possible after the Closing, but no later than 5 Business Days following the
Closing, the Company will deliver by overnight mail, original certificate(s)
representing the Common Shares and the original Warrants issued and sold at the
Closing.

 

4.         Representations and Warranties of the Company. The Company hereby
represents and warrants to Renova on the date hereof and at the Closing, knowing
and intending their reliance hereon, that, as of the date hereof except as set
forth in the schedules delivered herewith (collectively, the “Disclosure
Schedules”):

 

4.1.         Organization, Good Standing and Qualification. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has all requisite corporate
power and authority to carry on its business as now conducted and to own its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or its leasing of property makes such
qualification or licensing necessary, unless the failure to so qualify would not
have a Material Adverse Effect. Other than Cellectar, Inc., a Wisconsin
corporation, the Company has no subsidiaries.

 



5

 

 

 

4.2.         Authorization. The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities as of the
Closing Date The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

4.3.         Capitalization.

 

(a)         Schedule 4.3 sets forth (i) the authorized capital stock of the
Company on the date hereof, (ii) the number of shares of capital stock issued
and outstanding, (iii) the number of shares of capital stock issuable pursuant
to the Company’s stock plans, and (iv) the number of shares of capital stock
issuable and reserved for issuance pursuant to securities (other than the
Securities) exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company. All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable law and any rights of third parties. No Person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company. Except as described on Schedule 4.3, there are
no outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind and, except as contemplated
by this Agreement, the Company is not currently in negotiations for the issuance
of any equity securities of any kind. Except as described on Schedule 4.3, there
are no voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of its
security holders relating to the securities of the Company. Except as described
on Schedule 4.3, the Company has not granted any Person the right to require the
Company to register any of its securities under the 1933 Act, whether on a
demand basis or in connection with the registration of securities of the Company
for its own account or for the account of any other Person.

 

(b)         Schedule 4.3 sets forth a true and complete table setting forth the
pro forma capitalization of the Company on a fully diluted basis giving effect
to (i) the issuance of the Common Shares and Warrants at the Closing, (ii) any
adjustments in other securities resulting from the issuance of the Common Shares
and Warrants at the Closing, and (iii) the exercise or conversion of all
outstanding securities. Except as described on Schedule 4.3, the issuance and
sale of the Securities hereunder will not obligate the Company to issue shares
of Common Stock or other securities to any other Person (other than Renova) and
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security.

 

(c)         Except as set forth on Schedule 4.3, the Company does not have
outstanding stockholder purchase rights or any similar arrangement in effect
giving any Person the right to purchase any equity interest in the Company upon
the occurrence of certain events.

 



6

 

 

 

(d)         Except as set forth on Schedule 4.3, there are no stockholder rights
plans, or similar plan or arrangement in effect, including those under which
Renova would be considered an “acquiring person” or under which Renova would be
deemed to trigger provisions by virtue of Renova’s receipt of Securities under
the Transaction Documents.

 

4.4.         Valid Issuance. The Common Shares have been duly and validly
authorized as of the relevant Closing Date, and, when issued to Renova in
accordance with the terms of this Agreement, will be validly issued, fully paid
and nonassessable and shall be free and clear of all liens, claims, encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws. The Warrants
have been duly and validly authorized and, upon the due exercise of each
Warrant, the applicable Warrant Shares will be validly issued, fully paid and
non-assessable, and shall be free and clear of all liens, claims, encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws. The Company has
reserved a sufficient number of shares of Common Stock for issuance upon
exercise of the Warrants outstanding as of the Closing.

 

4.5.         Consents. The execution, delivery and performance by the Company of
the Transaction Documents and the offer, issuance and sale of the Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than those consents set forth on
Schedule 4.5 and filings that have been made pursuant to applicable state
securities laws and post-sale filings pursuant to applicable state and federal
securities laws which the Company undertakes to file within the applicable time
periods. The Company has taken all action necessary to exempt (i) the issuance
and sale of the Securities, (ii) the issuance of the Warrant Shares issuable
upon due exercise of each Warrant, and (iii) the other transactions contemplated
by the Transaction Documents from the provisions of any anti-takeover, business
combination or control share law or statute binding on the Company or to which
the Company or any of its assets and properties may be subject or any provision
of the Company’s Certificate of Incorporation, Bylaws or any stockholder rights
agreement that is or could become applicable to Renova, as a result of the
transactions contemplated hereby, including without limitation, the issuance of
the Securities and the ownership, disposition or voting of the Securities by
Renova or the exercise of any right granted to Renova pursuant to this Agreement
or the other Transaction Documents.

 

4.6.         Delivery of SEC Filings; Business. Copies of the Company’s most
recent Annual Report on Form 10-K for the fiscal year ended December 31, 2011,
the Company’s quarterly reports on Form 10-Q for the quarters ended March 31,
2012 and June 30, 2012, and reports on Form 8-K filed by the Company from
January 1, 2012 through the Closing (collectively, the “SEC Filings”) are
available on EDGAR. The SEC Filings are the only filings required of the Company
pursuant to the 1934 Act for such period. The Company is engaged only in the
business described in the SEC Filings and the SEC Filings contain a complete and
accurate description in all material respects of the business of the Company.

 

4.7.         No Material Adverse Change. Except as contemplated herein or
identified and described on Schedule 4.7(a), since June 30, 2012, there has not
been:

 

(a)         any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the SEC Filings, except for changes in the
ordinary course of business which have not and could not reasonably be expected
to have a Material Adverse Effect, individually or in the aggregate;

 



7

 

 

 

(b)         any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

(c)         any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

 

(d)         any waiver, not in the ordinary course of business, by the Company
of a material right or of a material debt owed to it;

 

(e)         any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and which is not material to the assets, properties, financial
condition, operating results, prospects or business of the Company;

 

(f)         any change or amendment to the Company’s Certificate of
Incorporation or Bylaws, or material change to any Material Contract or
arrangement by which the Company is bound or to which any of its assets or
properties is subject;

 

(g)         any material labor difficulties or labor union organizing activities
with respect to employees of the Company;

 

(h)         any transaction entered into by the Company other than in the
ordinary course of business;

 

(i)         loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company;

 

(j)         the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or

 

(k)         any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

 

4.8.         SEC Filings.         At the time of filing thereof, the SEC Filings
complied as to form in all material respects with the requirements of the 1934
Act and did not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. The
Company has not registered any of its securities with the SEC under Sections
12(b) or 12(g) of the 1934 Act and is not required to do so by any regulations
of any Trading Market, 1934 Act or otherwise by SEC regulations. The Company is
required to file reports pursuant to Section 15(d) of the 1934 Act. The Company
is not (with or without the lapse of time or the giving of notice, or both) in
breach or default of any Material Contract and, to the Company’s Knowledge, no
other party to any Material Contract is (with or without the lapse of time or
the giving of notice, or both) in breach or default of any Material Contract.
The Company has not received any notice of the intention of any party to
terminate any Material Contract.

 



8

 

 

 

4.9.         No Conflict, Breach, Violation or Default. The execution, delivery
and performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Incorporation or Bylaws, both as in effect on the date
hereof (true and accurate copies of which have been provided to Renova before
the date hereof), or (ii)(a) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its respective assets or properties, or
(b) except as set forth on Schedule 4.9, any agreement or instrument to which
the Company is a party or by which it is bound or to which any of its assets or
properties is subject.          

 

4.10.         Tax Matters. The Company has timely prepared and filed all tax
returns required to have been filed by it with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it. The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company nor, to the Company’s Knowledge,
any basis for the assessment of any additional taxes, penalties or interest for
any fiscal period or audits by any federal, state or local taxing authority
except for any assessment which is not material to the Company. All taxes and
other assessments and levies that the Company is required to withhold or to
collect for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due. There are no tax liens or claims
pending or, to the Company’s Knowledge, threatened against the Company or any of
its assets or properties. Except as described on Schedule 4.10, there are no
outstanding tax sharing agreements or other such arrangements between the
Company and any other corporation or entity. The Company is not presently
undergoing any audit by a taxing authority, nor has it waived or extended any
statute of limitations at the request of any taxing authority.

 

4.11.         Title to Properties. Except as disclosed in the SEC Filings or as
set forth on Schedule 4.11, the Company has good and marketable title to all
real properties and all other properties and assets owned by it, in each case
free from liens, encumbrances and defects that would materially affect the value
thereof or materially interfere with the use made or currently planned to be
made thereof by the Company; and except as disclosed in the SEC Filings, the
Company holds any leased real or personal property under valid and enforceable
leases with no exceptions that would materially interfere with the use made or
currently planned to be made thereof by the Company.

 

4.12.         Certificates, Authorities and Permits. The Company possesses
adequate certificates, authorities or permits issued by appropriate governmental
agencies or bodies necessary to conduct the business now operated by it, and the
Company has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company, could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.

 



9

 

 

 

4.13.         No Labor Disputes. No material labor dispute with the employees of
the Company exists or, to the Company’s Knowledge, is imminent.

 

4.14.         Intellectual Property.

 

(a)         All Intellectual Property of the Company is currently in compliance
with all legal requirements (including timely filings, proofs and payments of
fees) and is valid and enforceable. Except as listed on Schedule 4.14(a), no
Intellectual Property of the Company which is necessary for the conduct of
Company’s businesses as currently conducted or as currently proposed to be
conducted has been or is now involved in any cancellation, dispute or
litigation, and, to the Company’s Knowledge, no such action is threatened.
Except as listed on Schedule 4.14(a), no patent of the Company has been or is
now involved in any interference, reissue, re-examination or opposition
proceeding.

 

(b)         All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s business as currently conducted or as currently proposed to be
conducted to which the Company is a party or by which any of its assets are
bound (other than  generally commercially available, non-custom, off-the-shelf
software application programs having a retail acquisition price of less than
$25,000 per license) (collectively, “License Agreements”) are valid and binding
obligations of the Company and, to the Company’s Knowledge, the other parties
thereto, enforceable in accordance with their terms, except to the extent that
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights generally, and there exists no event or
condition which will result in a material violation or breach of or constitute
(with or without due notice or lapse of time or both) a default by the Company
under any such License Agreement.

 

(c)         The Company owns or has the valid right to use all of the
Intellectual Property that is necessary for the conduct of the Company’s
business as currently conducted or as currently proposed to be conducted, free
and clear of all liens, encumbrances, adverse claims or obligations to license
all such owned Intellectual Property and Confidential Information, other than
licenses entered into in the ordinary course of the Company’s business. The
Company has a valid and enforceable right to use all third-party Intellectual
Property and Confidential Information used or held for use in the respective
business of the Company as currently conducted or as currently proposed to be
conducted.

 

(d)         To the Company’s Knowledge, the conduct of the Company’s business as
currently conducted and as currently proposed to be conducted does not and will
not infringe any Intellectual Property rights of any third party or any
confidentiality obligation owed to a third party. To the Company’s Knowledge,
the Intellectual Property and Confidential Information of the Company which are
necessary for the conduct of Company’s business as currently conducted or as
currently proposed to be conducted are not being infringed by any third party.
Except as set forth on Schedule 4.14(d), there is no litigation or order pending
or outstanding or, to the Company’s Knowledge, threatened or imminent, that
seeks to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or Confidential Information of the
Company and the Company’s use of any Intellectual Property or Confidential
Information owned by a third party, and, to the Company’s Knowledge, there is no
valid basis for the same.

 



10

 

 

 

(e)         The consummation of the transactions contemplated hereby will not
result in the alteration, loss, impairment of or restriction on the Company’s
ownership or right to use any of the Intellectual Property or Confidential
Information which is necessary for the conduct of the Company’s respective
business as currently conducted or as currently proposed to be conducted.

 

(f)         To the Company’s Knowledge, all software owned by the Company, and,
to the Company’s Knowledge, all software licensed from third parties by the
Company, (i) is free from any material defect, bug, virus, or programming,
design or documentation error; (ii) operates and runs in a reasonable and
efficient business manner; and (iii) conforms in all material respects to the
specifications and purposes thereof.

 

(g)         The Company has taken reasonable steps to protect its rights in its
Intellectual Property and Confidential Information. Each employee, consultant
and contractor who has had access to Confidential Information which is necessary
for the conduct of Company’s business as currently conducted or as currently
proposed to be conducted has executed an agreement to maintain the
confidentiality of such Confidential Information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
therefor. To the Company’s Knowledge, there has been no material disclosure of
any of the Company’s Confidential Information to any third party without the
Company’s consent.

 

4.15.         Environmental Matters. The Company (i) is not in violation of any
statute, rule, regulation, decision or order of any governmental agency or body
or any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii) neither owns nor operates any real
property contaminated with any substance that is subject to any Environmental
Laws, (iii) is not liable for any off-site disposal or contamination pursuant to
any Environmental Laws, and (iv) is not subject to any claim relating to any
Environmental Laws; which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.

 

4.16.         Litigation. Except as set forth in Section 4.16, there are no
pending actions, suits or proceedings against or affecting the Company or any of
its properties; and to the Company’s Knowledge, no such actions, suits or
proceedings are threatened or contemplated.

 

4.17.         Financial Statements. The financial statements of the Company
included in the SEC Filings fairly present the consolidated financial position
of the Company as of the dates shown and its consolidated results of operations
and cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis. Except as set forth in the financial
statements of the Company included in the SEC Filings filed prior to the date
hereof, the Company has not incurred any liabilities, contingent or otherwise,
except those which, individually or in the aggregate, have not had or could not
reasonably be expected to have a Material Adverse Effect.

 



11

 

 

 

4.18.         Insurance Coverage. The Company maintains in full force and effect
insurance coverage and the Company reasonably believes such insurance coverage
is adequate. The Company has no reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business on terms consistent with market for the Company’s lines of
business.

 

4.19.         Brokers and Finders. Except as disclosed in Schedule 4.19, no
Person will have, as a result of the transactions contemplated by this
Agreement, any valid right, interest or claim against or upon the Company or
Renova for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Company.

 

4.20.         No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Affiliate, nor any Person acting on its behalf has conducted any
“general solicitation” or “general advertising” (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities.

 

4.21.         No Integrated Offering. Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would cause this offering
of the Securities to be integrated with prior offerings by the Company for
purposes of the 1933 Act, which would require the registration of any such
securities under the 1933 Act or under the rules and regulations of the Trading
Market on which any of the securities of the company are listed or designated,
including circumstances that would adversely affect reliance by the Company on
Section 4(2) of the 1933 Act for the exemption from the registration
requirements imposed under Section 5 of the 1933 Act for the transactions
contemplated hereby or would require such registration the 1933 Act.

 

4.22.         Private Placement. Subject to the accuracy of the representations
and warranties of Renova contained in Section 5 hereof, the offer and sale of
the Securities to Renova as contemplated hereby is exempt from the registration
requirements of the 1933 Act.

 

4.23.         Questionable Payments. Neither the Company nor, to the Company’s
Knowledge, any of its current or former stockholders, directors, officers,
employees, agents or other Persons acting on its behalf, has on behalf of the
Company or in connection with the Company’s business: (a) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payments to any governmental officials or employees from corporate
funds; (c) established or maintained any unlawful or unrecorded fund of
corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company; (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature; or
(f) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

 



12

 

 

 

4.24.         Transactions with Affiliates. Except as set forth on Schedule
4.24, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction, or presently contemplated transaction, with the Company (other than
for services as employees, officers and directors) that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the 1933 Act.

 

4.25.         Trading Compliance. The Common Stock is quoted on the OTCQX
trading platform and the Company has taken no action designed to, or which to
the Company’s Knowledge is likely to have the effect of, causing the Common
Stock not to continue to be quoted on the OTCQX. No order ceasing or suspending
trading in any securities of the Company or prohibiting the issuance and/or sale
of the Securities is in effect and no proceedings for such purpose are pending
or threatened. The Company is in compliance with all OTCQX rules and regulations
in effect as of the Closing necessary to ensure that the Common Stock is
authorized to be quoted on the OTCQX.

 

4.26.         Acknowledgment Regarding Renova’s Purchase of Securities. The
Company acknowledges that Renova is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by
Renova or any of their respective representatives or agents in connection with
this Agreement and the transactions contemplated hereby is merely incidental to
Renova’s purchase of the Securities.

 

4.27.         Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 that
are applicable to it as of the Closing. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with United States general
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e))
for the Company and designed such disclosure controls and procedures to ensure
that material information relating to the Company, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed periodic report under the 1934
Act, as the case may be, is being prepared. The Company’s certifying officers
have evaluated the effectiveness of the Company’s controls and procedures as of
the date prior to the filing date of the most recently filed periodic report
under the 1934 Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the 1934 Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the 1934 Act) or, to the Knowledge of the Company, in other factors that
could significantly affect the Company’s internal controls.

 



13

 

 

 

4.28.         Solvency. Based on the financial condition of the Company as of
the Closing after giving effect to the receipt by the Company of the proceeds
from the sale of the Securities hereunder, the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof. The Company does not intend to incur debts beyond
its ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
present intention to, nor does it have a present belief that it will need to,
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction. Schedule 4.28 sets forth all outstanding secured and
unsecured Indebtedness of the Company, or for which the Company has commitments.
The Company is not in default with respect to any Indebtedness.

 

4.29.         Investment Company. The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

5.         Representations and Warranties of Renova. Renova hereby represents
and warrants to the Company on and as of the Closing, knowing and intending that
the Company rely thereon, that:

 

5.1.         Authorization. The execution, delivery and performance by Renova of
the Transaction Documents to which Renova is a party have been duly authorized
and will each constitute the valid and legally binding obligation of Renova,
enforceable against Renova in accordance with their respective terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.

 

5.2.         Purchase Entirely for Own Account. The Securities to be received by
Renova hereunder will be acquired for Renova’s own account, not as nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of the 1933 Act, and Renova has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the 1933 Act. Renova is not a registered broker dealer or an entity engaged
in the business of being a broker dealer.

 

5.3.         Investment Experience. Renova acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby. Renova
has significant experience in making private investments, similar to the
purchase of the Securities hereunder.

 

5.4.         Disclosure of Information. Renova has had an opportunity to receive
all additional information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Renova
acknowledges receipt of copies of and its satisfactory review of the SEC
Filings. Neither such inquiries nor any other due diligence investigation
conducted by Renova shall modify, amend or affect Renova’s right to rely on the
Company’s representations and warranties contained in this Agreement.

 



14

 

 

 

5.5.         Restricted Securities. Renova understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

5.6.          Legends.

 

(a)         It is understood that, except as provided below, certificates
evidencing such Securities may bear the following or any similar legend:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, OR (II) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.”

 

(b)         If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.

 

(c)         Notwithstanding any restrictions on transfer set forth in this
Section 5.6, Renova may sell, transfer, assign, pledge or otherwise dispose of
the Securities, in whole or in part, to any of its Associated Companies or any
third party subject to (i) compliance with all applicable securities laws and
the conditions set forth in this Section 5.6 and (ii) the delivery to the
Company of such documentation as may be reasonably requested by the Company and
reasonably necessary for the Company to obtain a legal opinion that such
disposition may lawfully be made without registration under the Securities Act.

 

5.7.         Accredited Investor. Renova is an “accredited investor” as defined
in Rule 501(a) of Regulation D.

 

5.8.         No General Solicitation. Renova did not learn of the investment in
the Securities as a result of any “general advertising” or “general
solicitation” as those terms are contemplated in Regulation D.

 

5.9.         Brokers and Finders. Other than as disclosed on Schedule 4.19, no
Person will have, as a result of the transactions contemplated by this
Agreement, any valid right, interest or claim against or upon the Company or
Renova for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of Renova.

 



15

 

 

 

6.         Conditions to Closing.

 

6.1.         Conditions to Renova’s Obligations. The obligation of Renova to
purchase the Securities at the Closing is subject to the fulfillment to Renova’s
satisfaction, on or prior to the Closing, of the following conditions, any of
which may be waived in writing by Renova:

 

(a)         The representations and warranties made by the Company, in Article 4
as of the Closing that are qualified as to materiality shall be true and correct
in all respects, and those not so qualified shall be true and correct in all
material respects as of the Closing;

 

(b)         The Company shall have performed in all material respects all
obligations herein required to be performed or observed by it on or prior to the
Closing;

 

(c)         The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities being issued and
sold at the Closing, and all of which shall be and remain so long as necessary
in full force and effect;

 

(d)         The Common Shares to be issued at the Closing shall have been duly
and validly authorized and, when issued to Renova in accordance with the terms
of this Agreement, shall be validly issued, fully paid and nonassessable, and
shall be free and clear of all liens, claims, encumbrances and restrictions,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws;

 

(e)         As of the Closing, no judgment, writ, order, injunction, award or
decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any governmental authority,
shall have been issued, and no action or proceeding shall have been instituted
by any governmental authority, or self-regulatory organization enjoining or
preventing the consummation of the transactions contemplated hereby or in the
other Transaction Documents;

 

(f)         The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing, certifying to the fulfillment of the conditions
specified in subsections (a), (b), (c), (d), (f) and (k) of this Section 6.1;

 

(g)         The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance and sale of the Securities, certifying the current versions of
the Certificate of Incorporation and Bylaws of the Company and certifying as to
the signatures and authority of persons signing the Transaction Documents and
all related documents on behalf of the Company;

 

(h)         Renova shall have received a Company Counsel Opinion with respect to
the Securities to be issued at the Closing; and

 



16

 

 

 

(i)         As of the Closing, no stop order or suspension of trading shall have
been imposed by any Person with respect to public trading in the Common Stock.

 

6.2.         Conditions to Obligations of the Company. The Company’s obligation
to sell and issue the Securities at the Closing is subject to the fulfillment to
the satisfaction by the Company on or prior to the Closing of the following
conditions, any of which may be waived in writing by the Company.

 

(a)         The representations and warranties made by Renova in Section 5
hereof that are qualified as to materiality shall be true and correct in all
respects, and those not so qualified shall be true and correct in all material
respects, at all times prior to and as of the Closing;

 

(b)         Renova shall have performed in all material respects all obligations
herein required to be performed or observed by it on or prior to the Closing;

 

(c)         Renova shall have delivered the Investment Amount;

 

(d)         No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
or self-regulatory organization enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents; and

 

(e)         Renova shall have delivered to the Company a completed Purchaser
Questionnaire in the form attached hereto as Exhibit C.

 

7.         Covenants and Agreements of the Company.

 

7.1.         Reservation of Common Stock. The Company shall at all times reserve
and keep available out of its authorized but unissued shares of Common Stock,
solely for the purpose of providing for the exercise of each Warrant issued to
Renova, such number of shares of Common Stock as shall from time to time equal
100% of the number of shares sufficient to permit the exercise of each Warrant
issued pursuant to this Agreement in accordance with their respective terms,
without regard to any exercise limitations contained therein.

 

7.2.         Trading. The Company shall promptly, following the Closing, take
all actions necessary and continue to take all actions necessary as contemplated
in this Agreement or otherwise to ensure that the Common Shares and the Warrant
Shares are authorized to be quoted on the OTCQX, including the timely filing of
all SEC Filings as required under Section 7.7.

 

7.3.         Use of Proceeds. The Company will use the proceeds from the sale of
the Securities to fund activities associated with establishing the capacity to
manufacture the Company’s clinical-stage compound I-124-CLR1404 (LIGHT) in the
Company’s facility in Madison, WI, substantially in accordance with the schedule
of activities set forth in Schedule 7.3 (the “Project”). Furthermore, if Renova
exercises all or a portion of the Warrants, the proceeds to the Company from
such exercises will be used to fund the Project, to the extent the Investment
Amount is not sufficient to fund the completion of the Project. Any proceeds
from Warrant exercises not required to fund the completion of the Project will
be used for general corporate purposes.

 



17

 

 

 

7.4.         Press Release; Form 8-K Filing. On or before 9:00 a.m., New York
City time, on the first Business Day following the date of this Agreement, the
Company shall issue a press release, which shall have been reviewed and approved
by Renova, announcing the transactions contemplated by the Transaction Documents
(the “Press Release”). The Company will file a Current Report on Form 8-K (the
“8-K”) with the SEC describing the terms of the Transaction Documents (and
including as exhibits to such Current Report on Form 8-K the material
Transaction Documents (including, without limitation, this Agreement and the
form of Warrant)). The 8-K will be filed within four (4) Business Days of
signing of this Agreement.

 

7.5.         Furnishing of Information. As long as Renova owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the 1934 Act. As long as Renova owns
Common Shares, the Warrant or the Warrant Shares, if the Company is not required
to file reports pursuant to such laws, it will prepare and furnish to the
Investors and make publicly available in accordance with Rule 144(c) promulgated
by the SEC pursuant to the 1933 Act, as such Rule may be amended from time to
time, such information as is required for the Investors to sell the Common
Shares and Warrant Shares under Rule 144 promulgated by the SEC pursuant to the
1933 Act, as such Rule may be amended from time to time (“Rule 144”). The
Company further covenants that it will take such further action as Renova may
reasonably request, all to the extent required from time to time to enable
Renova to sell the Common Shares and Warrant Shares without registration under
the 1933 Act and without the volume restrictions imposed by Rule 144.

 

7.6.         Integration. Neither the Company nor any of its Affiliates, nor any
Person acting on its or their behalf shall, directly or indirectly, make any
offers or sales of any Company security or solicit any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) of the 1933 Act for the exemption from the registration
requirements imposed under Section 5 of the 1933 Act for the transactions
contemplated hereby or would require such registration the 1933 Act.

 

7.7.         SEC Filings. The Company shall timely file all SEC Filings and
ensure that they comply as to form in all material respects with the
requirements of the 1934 Act and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they are
made, not misleading.

 

7.8.         Financial Statements. The financial statements of the Company
included in each SEC Filing shall fairly present the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
shall be prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis. Except as set forth in the financial
statements of the Company included in the SEC Filings, the Company has not
incurred any liabilities, contingent or otherwise, except those which,
individually or in the aggregate, have not had, or could not reasonably be
expected to have a Material Adverse Effect.

 



18

 

 

 

7.9.         Compliance with Applicable Law. The Company shall use its best
efforts (i) to comply in all material respects with all statutes, laws,
regulations, rules, judgments, orders and decrees of all governmental entities
applicable to it that relate to its business, (ii) to maintain all permits that
are required in order to permit it to carry on its business as it is presently
conducted and (iii) to comply in all material respects with all applicable
provisions of the Sarbanes-Oxley Act of 2002.

 

7.10.         Cooperation. The Company agrees to use commercially reasonable
efforts to cooperate with Renova in selling its Securities pursuant to Rule 144.

 

7.11.         Exemption from Investment Company Act of 1940. The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act of 1940.

 

8.         Survival and Indemnification.

 

8.1.         Survival. All representations, warranties, covenants and agreements
contained in this Agreement shall be deemed to be representations, warranties,
covenants and agreements as of the date hereof and shall survive the Closing
Dates until the third anniversary thereof; provided, however, that the
provisions contained in: (a) Sections 4.4, 8.1, 8.2, 8.3, and Article 9 hereof
shall survive indefinitely; and (b) Sections 4.10 and 4.15 shall survive until
90 days after the applicable statute of limitations.

 

8.2.         Indemnification. The Company agrees to indemnify and hold harmless,
Renova and its Associated Companies and the directors, officers, employees and
agents of Renova and its Associated Companies, from and against any and all
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorney fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement hereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by, or to be
performed on the part of, the Company under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.

 

8.3.         Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) in the reasonable judgment of counsel to such Indemnified Person (A)
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them, or (B) the Company shall
have failed to promptly assume the defense of such proceeding. The Company shall
not be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned, but if settled with such consent, or if there be a final judgment
for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any Losses by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.

 



19

 

 

 

9.         Miscellaneous.

 

9.1.         Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company and Renova;
provided, however, that Renova may assign its rights and delegate its duties
hereunder in whole or in part to a third party acquiring some or all of its
Securities in a private transaction with the prior written consent of the
Company, after notice duly given by Renova to the Company, such consent not to
be reasonably withheld by the Company and that no such assignment or obligation
shall affect the obligations of Renova hereunder; and provided further that
Renova may assign its rights and delegate its duties hereunder in whole or in
part to one or more Affiliates of Renova in a private transaction without the
prior written consent of the Company, after notice duly given by Renova to the
Company and that no such assignment or obligation shall affect the obligations
of Renova hereunder. The provisions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and assigns of the
parties. Except for provisions of this Agreement expressly to the contrary,
nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement.

 

9.2.         Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

9.3.         Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

9.4.         Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three (3) Business Days after such notice is deposited in first
class mail, postage prepaid, and (iv) if given by a nationally recognized
overnight air courier, then such notice shall be deemed given one (1) Business
Day after delivery to such carrier. All notices shall be addressed to the party
to be notified at the address as follows, or at such other address as such party
may designate by ten (10) days’ advance written notice to the other party:

 



20

 

 

 

If to the Company:

 

Novelos Therapeutics, Inc.

One Gateway Center, Suite 504

Newton, MA 02458

USA

Attention: Chief Executive Officer

Fax: (617) 964-6331

 

With a copy to:

 

Foley Hoag LLP

Seaport World Trade Center West

155 Seaport Boulevard

Boston, MA 02210

USA

Attn: Paul Bork

Fax: (617) 832-7000

 

If to Renova:

 

Renova Industries Ltd.

2nd Terrace West Centreville

P.O. Box N-7755

Nassau, Bahamas

Attn: Carl Stadelhofer

 

9.5.         Amendments and Waivers. This Agreement shall not be amended and the
observance of any term of this Agreement shall not be waived (either generally
or in a particular instance and either retroactively or prospectively) without
the prior written consent of the Company and Renova. Any amendment or waiver
effected in accordance with this Section 9.6 shall be binding upon each holder
of any Securities purchased under this Agreement at the time outstanding, each
future holder of all such Securities, and the Company.

 

9.6.         Publicity. Except as provided in Section 9.8, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or Renova without the prior consent of the Company (in the case of a
release or announcement by Renova) or Renova (in the case of a release or
announcement by the Company) (which consents shall not be unreasonably delayed
or withheld), except as such release or announcement may be required by law or
the applicable rules or regulations of any securities exchange or securities
market on which the Securities are then listed and trading, in which case the
Company or Renova, as the case may be, shall allow the other, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance.

 



21

 

 

 

9.7.         Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

9.8.         Entire Agreement. This Agreement, including the Exhibits and
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof. Prior drafts or versions of this Agreement shall not be used to
interpret this Agreement.

 

9.9.         Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

9.10.         Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the choice of law principles thereof. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
THE COMPANY AND RENOVA HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature Page Follows]

22

 

Signature Page

 

IN WITNESS WHEREOF, each of the undersigned has executed this Securities
Purchase Agreement or caused its duly authorized officers to execute this
Securities Purchase Agreement as of the date first above written.

 

  NOVELOS THERAPEUTICS, INC.                           By: /s/ Harry S. Palmin  
  Name: Harry S. Palmin     Title: President and CEO  

 

 

 

 

  RENOVA INDUSTRIES LTD.                     By: /s/ Carl Stadelhofer     Name:
Carl Stadelhofer     Title: Director  

 

 

 

 

 

EXHIBIT A         

 

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR (II) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

 

 

 

CLASS ___ COMMON STOCK PURCHASE WARRANT

 

__________

 



Warrant Shares: _______ Initial Exercise Date: _______, 2012



 

 

 

THIS CLASS ___ COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for
value received, Renova Industries Ltd. or its assigns (the “Holder”) is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date hereof (the
“Initial Exercise Date”) and on or prior to the close of business on
______________1 (the “Termination Date”) but not thereafter, to subscribe for
and purchase from Novelos Therapeutics, Inc., a Delaware corporation (the
“Company”), up to ______ shares (as subject to adjustment hereunder, the
“Warrant Shares”) of the common stock, par value $0.00001 per share, of the
Company (the “Common Stock”). The purchase price of one share of Common Stock
under this Warrant shall be equal to the Exercise Price, as defined in Section
2(b).

 

Section 1.         Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Securities Purchase
Agreement (the “Purchase Agreement”), dated November 1, 2012, between the
Company and Renova.

 

Section 2.         Exercise.

 

 

 

 



1 Insert 5 year anniversary of closing for Class A and 90th day following
closing for Class B warrants.



 

 

 

 

a)         Exercise of the purchase rights represented by this Warrant may be
made, in whole or in part, at any time or times on or after the Initial Exercise
Date and on or before the Termination Date by delivery to the Company (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of the Holder appearing on the books of
the Company) of a duly executed facsimile copy of the Notice of Exercise Form
annexed hereto. Within three (3) Trading Days following the date of exercise as
aforesaid, the Holder shall deliver the aggregate Exercise Price for the shares
specified in the applicable Notice of Exercise by wire transfer or cashier’s
check drawn on a United States bank unless the cashless exercise procedure
specified in Section 2(c) below is required in connection with the applicable
Notice of Exercise. Notwithstanding anything herein to the contrary, the Holder
shall not be required to physically surrender this Warrant to the Company until
the Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within three (3) Trading Days of
the date the final Notice of Exercise is delivered to the Company. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases. The Company shall deliver any objection to any
Notice of Exercise Form within one (1) Trading Day of receipt of such notice.
The Holder and any assignee, by acceptance of this Warrant, acknowledge and
agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof. “Trading Day” and “Trading Market” shall have
the meaning ascribed to such terms in the Purchase Agreement.

 

b)         Exercise Price. The exercise price per share of the Common Stock
under this Warrant shall be $_____2, subject to adjustment hereunder (the
“Exercise Price”).

 

c)         Cashless Exercise. This Warrant may also be exercised, in whole or in
part, at such time by means of a “cashless exercise” in which the Holder shall
be entitled to receive a number of Warrant Shares equal to the quotient obtained
by dividing [(A-B) (X)] by (A), where:

 

(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

 

 





2 Insert $1.25 for Class A and $1.00 for Class B



 

 

 

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
the Trading Day immediately preceding such date on the Trading Market on which
the Common Stock is then listed or quoted as reported by Bloomberg L.P. (based
on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for the Trading Day immediately
preceding such date on the OTC Bulletin Board, (c) if prices for the Common
Stock are then reported in the “Pink Sheets” published by Pink OTC Markets, Inc.
(or a similar organization or agency succeeding to its functions of reporting
prices), the most recent bid price per share of the Common Stock so reported, or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Company and
reasonably acceptable to the Holder, the fees and expenses of which shall be
paid by the Company.

 

d)         Mechanics of Exercise.

 

i.         Delivery of Warrant Shares Upon Exercise. The Company shall use best
efforts to cause the Warrant Shares purchased hereunder to be transmitted by the
Company’s transfer agent by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is three (3) Trading Days
after the latest of (A) the delivery to the Company of the Notice of Exercise,
(B) surrender of this Warrant (if required) and (C) payment of the aggregate
Exercise Price as set forth above (including by cashless exercise, if permitted)
(such date, the “Warrant Share Delivery Date”). The Warrant Shares shall be
deemed to have been issued, and Holder or any other person so designated to be
named therein shall be deemed to have become a holder of record of such shares
for all purposes, as of the date the Warrant has been exercised, with payment to
the Company of the Exercise Price (or by cashless exercise, if permitted) and
all taxes required to be paid by the Holder, if any, pursuant to Section
2(d)(vi) prior to the issuance of such shares, having been paid.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly Controls, is Controlled by, or is under common Control with, such
Person.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 



 

 

 

 

ii.         Delivery of New Warrants Upon Exercise. If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

 

iii.         Rescission Rights. If the Company fails to cause the Company’s
transfer agent to transmit to the Holder the Warrant Shares pursuant to Section
2(d)(i) by the Warrant Share Delivery Date, then the Holder will have the right
to rescind such exercise.

 

iv.         Compensation for Buy-In on Failure to Timely Deliver Warrant Shares
Upon Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Company’s transfer agent to transmit to the Holder
the Warrant Shares pursuant to an exercise on or before the Warrant Share
Delivery Date, and if after such date the Holder is required by its broker to
purchase (in an open market transaction or otherwise) or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall (A) pay in cash to the
Holder the amount, if any, by which (x) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (1) the number of
Warrant Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder. For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (A) of the immediately preceding sentence the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 



 

 

 

 

v.         No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

vi.         Charges, Taxes and Expenses. Issuance of Warrant Shares shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such Warrant Shares, all of
which taxes and expenses shall be paid by the Company, and such Warrant Shares
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event Warrant Shares are
to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all of the Company’s transfer agent
fees required for same-day processing of any Notice of Exercise.

 

vii.         Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

Section 3.         Certain Adjustments.

 

a)         Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 



 

 

 

 

b)         Subsequent Rights Offerings. In addition to any adjustments pursuant
to Section 3(a) above, if at any time the Company grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Beneficial
Ownership Limitation, then the Holder shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 

c)         Pro Rata Distributions. During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
"Distribution"), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution (provided, however, to
the extent that the Holder's right to participate in any such Distribution would
result in the Holder exceeding the Beneficial Ownership Limitation, then the
Holder shall not be entitled to participate in such Distribution to such extent
(or in the beneficial ownership of any shares of Common Stock as a result of
such Distribution to such extent) and the portion of such Distribution shall be
held in abeyance for the benefit of the Holder until such time, if ever, as its
right thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

 



 

 

 

 

d)         Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder, the number of shares
of Common Stock of the successor or acquiring corporation or of the Company, if
it is the surviving corporation, and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction. For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act, or (3) a
Fundamental Transaction involving a person or entity not traded on a national
securities exchange, including, but not limited to, the Nasdaq Global Select
Market, the Nasdaq Global Market, or the Nasdaq Capital Market, the Company or
any Successor Entity (as defined below) shall, at the Holder’s option,
exercisable at any time concurrently with, or within 30 days after the
consummation of the Fundamental Transaction, purchase this Warrant from the
Holder by paying to the Holder an amount of cash equal to the Black Scholes
Value of the remaining unexercised portion of this Warrant on the date of the
consummation of such Fundamental Transaction. “Black Scholes Value” means the
value of this Warrant based on the Black and Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg, L.P. (“Bloomberg”) determined as
of the day of consummation of the applicable Fundamental Transaction for pricing
purposes and reflecting (A) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the time between the date of the public
announcement of the applicable Fundamental Transaction and the Termination Date,
(B) an expected volatility equal to the greater of 100% and the 100 day
volatility obtained from the HVT function on Bloomberg as of the Trading Day
immediately following the public announcement of the applicable Fundamental
Transaction, (C) the underlying price per share used in such calculation shall
be the sum of the price per share being offered in cash, if any, plus the value
of any non-cash consideration, if any, being offered in such Fundamental
Transaction and (D) a remaining option time equal to the time between the date
of the public announcement of the applicable Fundamental Transaction and the
Termination Date. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant and
the other Transaction Documents in accordance with the provisions of this
Section 3(d) pursuant to written agreements prior to such Fundamental
Transaction and shall, at the option of the Holder, deliver to the Holder in
exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant
which is exercisable for a corresponding number of shares of capital stock of
such Successor Entity (or its parent entity) equivalent to the shares of Common
Stock acquirable and receivable upon exercise of this Warrant (without regard to
any limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and with an exercise price which applies the exercise price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction). Upon the occurrence of any such Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Warrant
and the other Transaction Documents referring to the “Company” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this
Warrant and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein.

 



 

 

 

 

e)         Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

f)         Notice to Holder.

 

i.         Adjustments. Whenever the Exercise Price or the number or type of
securities for which this Warrant is exercisable are adjusted pursuant to any
provision of this Section 3, the Company shall promptly mail to the Holder a
notice setting forth such adjusted Exercise Price or such number or type
securities, as applicable, and setting forth a brief statement of the facts
requiring such adjustment.

 

ii.         Notice to Allow Exercise by Holder. If (A) the Company shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of its subsidiaries, the Company shall
simultaneously file such notice with the Securities and Exchange Commission
pursuant to a Current Report on Form 8-K. The Holder shall remain entitled to
exercise this Warrant during the period commencing on the date of such notice to
the effective date of the event triggering such notice except as may otherwise
be expressly set forth herein.

 



 

 

 

 

Section 4.         Transfer of Warrant.

 

a)         Transferability. This Warrant and the rights hereunder may be
transferred only pursuant to a registration statement filed under the Securities
Act, or an exemption from such registration. Subject to such restrictions, this
Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees,
as applicable, and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. The Warrant, if properly assigned in accordance herewith,
may be exercised by a new holder for the purchase of Warrant Shares without
having a new Warrant issued.

 

b)         New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the initial issuance date of this Warrant and shall be
identical with this Warrant except as to the number of Warrant Shares issuable
pursuant thereto.

 

c)         Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

d)         Compliance with the Securities Act. The Company may cause the legend
set forth on the first page of this Warrant to be set forth on each Warrant or
similar legend on any security issued or issuable upon exercise of this Warrant,
unless counsel for the Corporation is of the opinion as to any such security
that such legend is unnecessary.

 

Section 5.         Miscellaneous.

 

a)         No Rights as Stockholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i).

 

b)         Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 



 

 

 

 

c)         Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Trading Day, then, such action may be taken or such right
may be exercised on the next succeeding Trading Day.

 

d)         Authorized Shares.

 

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary Warrant Shares upon the exercise of the purchase rights under this
Warrant. The Company will take all such reasonable action as may be necessary to
assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Trading Market upon which the Common Stock may be listed. The Company covenants
that all Warrant Shares which may be issued upon the exercise of the purchase
rights represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and payment for such Warrant Shares in accordance
herewith, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 



 

 

 

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e)         Governing Law; Jurisdiction. This Warrant shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without reference to the choice of law provisions thereof. The Company and, by
accepting this Warrant, the Holder, each irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Warrant and the transactions contemplated hereby. Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Warrant. The Company and, by accepting this
Warrant, the Holder, each irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. The Company and, by accepting this Warrant, the Holder, each irrevocably
waives any objection to the laying of venue of any such suit, action or
proceeding brought in such courts and irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO OR ARISING OUT OF
THIS WARRANT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

f)         Nonwaiver and Expenses. No course of dealing or any delay or failure
to exercise any right hereunder on the part of Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies.
Without limiting any other provision of this Warrant, if the Company willfully
and knowingly fails to comply with any provision of this Warrant, which results
in any material damages to the Holder, the Company shall pay to the Holder such
amounts as shall be sufficient to cover any costs and expenses including, but
not limited to, reasonable attorneys’ fees, including those of appellate
proceedings, incurred by the Holder in collecting any amounts due pursuant
hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

 

g)         Notices. Unless otherwise provided, any notice required or permitted
under this Warrant shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
facsimile, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one day after delivery to such
carrier. All notices shall be addressed as follows: if to the Holder, at its
address as set forth in the Company’s books and records and, if to the Company,
at Novelos Therapeutics, Inc., One Gateway Center, Suite 504, Newton, MA 02458,
Attention: Chief Executive Officer, Fax: (617) 964-6331, or at such other
address as the Holder or the Company, as applicable, may designate by ten days’
advance written notice to the other.

 



 

 

 

 

h)         Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

i)         Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

j)         Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

 

k)         Severability. Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

l)         Headings. The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

 

 

********************

 

(Signature Page Follows)



 

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

 



 

novelos therapeutics, inc.

 

 

    By:         Name: Harry S. Palmin    

 

Title: President and CEO



 

 

         

 



 

 

 



NOTICE OF EXERCISE

 

To:         novelos therapeutics, inc.

 

(1)         The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)         Payment shall take the form of (check applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] [if permitted the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).

 

(3)         Please issue said Warrant Shares in the name of the undersigned or
in such other name as is specified below:

 

_______________________________

 

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:   Signature of Authorized Signatory of Investing
Entity:   Name of Authorized Signatory:   Title of Authorized Signatory:   Date:
 



 

 

 

 

 

 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

 

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

 

 

_______________________________________________________________

 

Dated: ______________, _______

 

 

  Holder’s Signature: _____________________________         Holder’s Address:
_____________________________         _____________________________

 

 

 

Signature Guaranteed: ___________________________________________

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 

 

 

 

 

EXHIBIT B

November _, 2012  

Seaport West

155 Seaport Boulevard
Boston, MA 02210-2600

 

617 832 1000 main

617 832 7000 fax

     

 

 

Renova Industries, Ltd.

2nd Terrace West Centreville

P.O. Box N-7755

Nassau, Bahamas

Attn: Carl Stadelhofer

 

 

 

Re:         Securities Purchase Agreement

 

Ladies and Gentlemen:

 

We have acted as counsel for Novelos Therapeutics, Inc., a Delaware corporation
(the “Company”), in connection with the execution and delivery of the Securities
Purchase Agreement by and between the Company and the Purchaser party thereto of
even date herewith (the “Agreement”). All terms used herein have the meanings
defined for them in the Agreement unless otherwise defined herein.

 

This opinion is furnished to you in connection with the Closing of the issuance
and sale of 2,000,000 units, consisting of 2,000,000 shares (the “Shares”) of
the Company’s common stock, par value $0.00001 per share (the “Common Stock”)
and warrants to purchase an aggregate of 3,000,000 shares of Common Stock (the
“Warrants”) on the date hereof pursuant to the Agreement. The shares of Common
Stock issuable upon exercise of the warrants are referred to herein as the
“Warrant Shares.”

 

The opinions expressed herein are subject to the following assumptions,
limitations, qualifications and exceptions:

 

(a)         We have made such legal and factual examinations and inquiries as we
have deemed advisable or necessary for the purpose of rendering this opinion. We
have relied as to factual matters on the representations and warranties
contained in the Agreement and the related agreements and documents delivered in
connection with the Closing by the Company. We have assumed the completeness and
accuracy of all factual matters described in such representations and warranties
and have not made any independent review or investigation of factual matters in
connection with the preparation of this opinion.

 

(b)         In rendering the opinions expressed below, we have examined
originals or copies of: (i) the Agreement, (ii) the Warrants, (iii) the
Company’s Certificate of Incorporation, as amended through the date hereof (the
“Certificate of Incorporation”) and (iv) the Company’s By-laws, as in effect on
the date hereof (the “By-laws”), and we have examined, among other things,
originals or copies of such corporate records of the Company, certificates of
public officials and such other documents and questions of law that we consider
necessary or advisable for the purpose of rendering this opinion. In such
examination we have assumed the genuineness of all signatures or original
documents, the authenticity and completeness of all documents submitted to us as
originals, the conformity to original documents of all copies submitted to us as
copies thereof, the legal capacity of natural persons, and the due execution and
delivery of all documents (except as to due execution and delivery by the
Company) where due execution and delivery are a prerequisite to the
effectiveness thereof.

 



 

 

 

 

(c)          For purposes of this opinion, we have assumed that you have all
requisite power and authority, and have taken any and all necessary corporate
action, to execute and deliver the Agreement, and that the representations and
warranties made by the Purchaser in the Agreement and pursuant thereto are true
and correct as of the date hereof.

 

(d)         Our opinion is based upon our knowledge of the facts as of the date
hereof and assumes no event will take place in the future which would affect the
opinions set forth herein other than future events contemplated by the
Agreement. We assume no duty to communicate with you with respect to any change
in law or facts which comes to our attention hereafter.

 

(e)         In rendering the opinion in paragraph 1 below with respect to legal
existence and good standing of the Company in the State of Delaware, we have
relied solely upon a certificate of the Secretary of State of Delaware and we
express such opinion as of the date of such certificate. We express no opinion
as to the tax good standing of the Company in any jurisdiction.

 

We have made such examination of Massachusetts law, United States federal law,
and the Delaware General Corporation Law (the “DGCL”) as we have deemed
necessary for the purpose of this opinion. In rendering opinions concerning the
DGCL, we have, with your consent, relied exclusively upon a review of published
statutes. We express no opinion herein as to the laws of any jurisdiction other
than The Commonwealth of Massachusetts, the federal laws of the United States of
America and the DGCL. Except for our opinion in paragraph 7 below, we express no
opinion herein with respect to compliance by the Company with any United States
federal securities laws or state or securities or “blue sky” laws, including in
each case any securities anti-fraud laws. We note that the Agreement and the
Warrants purport to be governed by the laws of the State of New York. To the
extent that any of the opinions expressed herein relate to or may require
application of any law of the State of New York, we have assumed, with your
permission, that the applicable New York law is substantively the same in all
material respects as Massachusetts law.

 

The opinions expressed herein are qualified to the extent that (1) the
enforceability of any provisions of the Agreement or any instrument delivered or
any right granted thereunder, including the Warrants, may be subject to or
affected by any bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium or other similar law of general application relating to or affecting
the rights or remedies of creditors generally, which law may be in effect from
time to time; (2) the remedy of specific performance or any other equitable
remedy may be unavailable or may be withheld as a matter of judicial discretion;
(3) equitable principles and principles of public policy may be applied in
construing or enforcing the provisions of the Agreement or of any other
agreement, instrument or document; and (4) the enforceability, validity or
binding effect of any remedial provision of the Agreement may be limited by
applicable law which may limit particular rights and remedies. In addition, the
opinions expressed herein are subject to the qualification that the enforcement
of any of your rights is in all cases subject to your implied duty of good faith
and fair dealing.

 



 

 

 

 

We express no opinion herein as to the validity or enforceability of any
provision of the Agreement or any other instrument or document including the
Warrants to the extent that such provision purports to (1) constitute a waiver
by the Company of any constitutional right, or of any statutory right except
where advance waiver is expressly permitted by the relevant statute; (2) require
the Company to indemnify or to hold harmless you or any other person or entity
from the consequences of any negligent or other wrongful act or omission of you
or such other person or entity; (3) provide for indemnification or contribution
by the Company in connection with the Agreement, the transactions contemplated
thereby or otherwise to the extent such indemnification or contribution may be
limited by applicable laws or as a matter of public policy; or (4) constitute a
waiver of any right to a hearing on or adjudication of any issue or the right to
trial by jury.

 

In connection with the preparation of this opinion, we have not made any
independent review or investigation of any court or agency docket or other
litigation papers or of any judgment, order, decree, ruling or decision of any
governmental commission, bureau or other regulatory authority or agency applying
primarily to the Company, nor have we made any independent investigation as to
the existence of any actions, suits, investigations or proceedings, if any,
pending or threatened against the Company, any Purchaser or any other person or
entity.

 

As used in the opinions expressed throughout, the phrase “to our knowledge”
means the actual knowledge of any of the lawyers within our firm who have worked
on the transactions contemplated by the Agreement, without any special
investigation with respect to the matter as to which any such opinion is so
qualified.

 

Based upon and subject to the foregoing, we are of the opinion that:

 

1.         The Company is a corporation validly existing and in good standing
under the laws of the State of Delaware. The Company has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as now conducted and as proposed to be conducted (all as described
in the Company’s Annual Report on Form 10-K for its fiscal year ended December
31, 2011).

 

2.         The Company has all requisite power and authority to (i) execute,
deliver and perform the Agreement and the Warrants, (ii) to issue, sell and
deliver the Shares and the Warrants pursuant to the Agreement, and, upon due
exercise of the Warrants, the Warrant Shares and (iii) to carry out and perform
its obligations under, and to consummate the transactions contemplated by, the
Agreement and the Warrants.

 

3.         All corporate action on the part of the Company, its directors and
its stockholders necessary for the authorization, execution and delivery by the
Company of the Agreement and the Warrants, the authorization, issuance, sale and
delivery of the Shares and the Warrants pursuant to the Agreement, the issuance
and delivery of the Warrant Shares upon due exercise of the Warrants and the
consummation by the Company of the transactions contemplated by the Agreement
and the Warrants has been duly taken. The Agreement and the Warrants have been
duly and validly executed and delivered by the Company and constitute the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with their terms.

 

4.         The authorized capital stock of the Company consists of 150,000,000
shares of Common Stock and 7,000 shares of Preferred Stock. The Shares have been
duly authorized for issuance and, when issued, sold and delivered in accordance
with the terms and for the consideration set forth in the Agreement, will be
validly issued, fully paid and nonassessable. The Warrant Shares have been duly
and validly authorized and reserved for issuance, and when issued upon the
exercise of the Warrants in accordance with the terms therein, will be validly
issued, fully paid and nonassessable, and free of any preemptive or similar
rights arising under the DGCL or the Certificate of Incorporation or By-laws.

 

 

 

 



 

5.         The execution, delivery and performance by the Company of, and the
compliance by the Company with the terms of, the Agreement and the issuance,
sale and delivery of the Shares, the Warrants and the Warrant Shares pursuant to
the Agreement do not (a) conflict with or result in a violation of any provision
of law, rule or regulation applicable to the Company or of the Certificate of
Incorporation or By-laws, (b) conflict with any order, writ, judgment or decree
specifically naming the Company and known to us or (c) result in a breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or result in or permit the termination or
modification of, any agreement included as an exhibit to the Registration
Statement under Item 601(b)(10) of Regulation S-K promulgated under the
Securities Act of 1933, as amended (the “Securities Act”).

 

6.         In connection with the execution, delivery and performance by the
Company of the Agreement, or the offer, sale, issuance or delivery of the
Shares, the Warrants and the Warrant Shares or the consummation of the
transactions contemplated thereby, no consent, license, permit, waiver, approval
or authorization of, or designation, declaration, registration or filing with,
any Massachusetts or federal governmental authority or pursuant to the DGCL, is
required (other than filings required to be made after the Closing under
applicable United States federal securities laws).

 

7.         Assuming the accuracy of your representations in Section 5 of the
Agreement, the offer, issuance and sale of the Shares and Warrants to you at the
Closing pursuant to the Agreement are, subject to the making of applicable
exemptive filings, exempt from registration under the Securities Act.

 

8.         The Company is not, and after the consummation of the transactions
contemplated by the Agreement shall not be, an Investment Company within the
meaning of the Investment Company Act of 1940, as amended.

 

9.         We are not representing the Company in any pending litigation in
which the Company is a named defendant that challenges the validity or
enforceability of, or seeks to enjoin the performance of, the Agreement or the
Warrants.

 

This opinion shall be interpreted in accordance with the Legal Opinions
Principles issued by the Committee on Legal Opinions of the American Bar
Association’s Business Law Section as published in 53 Business Lawyer 831 (May
1998).

 

This opinion is furnished to the Purchaser solely for their benefit in
connection with the transactions described above and, except as otherwise
expressly set forth herein, may not be relied upon by any other person or for
any other purpose without our prior written consent.

 

 



  Very truly yours,           FOLEY HOAG LLP                           By:      
  A Partner  





 

 

 

 

EXHIBIT C

 

NOVELOS THERAPEUTICS, INC.

 

INSTRUCTIONS FOR COMPLETION

OF PROSPECTIVE INVESTOR QUESTIONNAIRE

 

Prospective investors in Novelos Therapeutics, Inc., a Delaware corporation (the
“Company”) must complete and sign the attached Prospective Investor
Questionnaire. The purpose of the Questionnaire is to determine whether you, or
the entity on whose behalf you are completing this Questionnaire, meet qualify
as an “accredited investor” as defined in rule 501(a) promulgated under the
United States Securities Act of 1933, as amended (the “Securities Act”). The
offering will be a registered direct offering under the Securities Act, but has
not been, and will not be, qualified under the securities laws of your state,
and the securities involved in this offering are being sold in reliance upon an
exemption from the registration or qualification requirements thereof, which
reliance is based on the information contained in your response to this
Questionnaire. This Questionnaire is not an offer to sell, or a solicitation of
any offer to buy, any securities of the Company.

 

Please complete, as thoroughly as possible, sign and date this Questionnaire,
and deliver it to the Company. If an entity is the potential investor, the term
“you” in the Questionnaire refers to the entity rather than the individual
completing this Questionnaire.

 

Your answers will be kept strictly confidential, except to the extent disclosure
may be required under any federal or state laws. However, each person who agrees
to invest in the Company agrees that the Company may present this Questionnaire
or a copy hereof to its attorneys or such other parties as the Company, in its
sole discretion, deems appropriate to assure itself that the proposed offer and
sale of the securities of the Company will not result in a violation of the
securities or “blue sky” laws of your state.

 

 

*         *         *

 

 

 

PROSPECTIVE INVESTOR QUESTIONNAIRE

 

THIS QUESTIONNAIRE MUST BE COMPLETED AND DELIVERED TO NOVELOS THERAPEUTICS, INC.
(THE “COMPANY”) BY YOU AS A PROSPECTIVE INVESTOR IN THE COMPANY.

 

Please print or type:

 

1.General Information

 

Legal Name of Potential Investor:
__________________________________________________

 

____________________________________________________________________________

 

Business Address: ______________________________________________________________

 

_____________________________________________________________________________         

 

Business Telephone: ____________________________

 

SSN or EIN: ____________________________

 

If applicable:

 

Home Address: ________________________________________________________________

 

______________________________________________________________________________

 

Date of Birth: _______________________ Home Telephone:
____________________________

 

Spouse’s Name: ________________________________________________________________

 

2.Qualification as Accredited Investor

 

a.          Are you a natural person whose current net worth or joint net worth
with your spouse, excluding the value of your primary residence, exceeds
$1,000,000?

 

Yes_____         No_____

 

For purposes of this net worth calculation, you may exclude the amount of
indebtedness secured by your primary residence up to the amount of the value of
your primary residence. Any indebtedness secured by your primary residence in
excess of the value of your primary residence should, however, be treated as a
liability and deducted from your net worth.

 



 

 

 

 

b.          Are you a natural people who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with your spouse
in each of those years in excess of $300,000 and do you reasonably expect to
achieve the same income levels in the present year?

 

Yes_____         No_____

 

c.          Are you a director or executive officer of the Company?

 

Yes_____         No_____

 

d.          Are you or, if applicable, the entity on whose behalf you are
completing this Questionnaire:

 

(i) a bank as defined in Section 3(a)(2) of the Securities Act or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity?

 

Yes_____         No_____

 

(ii) a broker or dealer registered pursuant to Section 15 of the United States
Securities Exchange Act of 1934?

 

Yes_____         No_____

 

(iii) an insurance company as defined in Section 2(a)(13) of the Securities Act?

 

Yes_____         No_____

 

(iv) an investment company registered under the United States Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
such Act?

 

Yes_____         No_____

 

(v) a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the United States Small Business
Investment Act of 1958?

 

Yes_____         No_____

 

 

 

 

         (vi) a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees which has total assets in excess
of $5,000,000?

 

Yes_____         No_____

 

(vii) an employee benefit plan within the meaning of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), for which all
investment decisions are made by a plan fiduciary, as defined in Section 3(21)
of such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser?

 

Yes_____         No_____

 

(viii) an employee benefit plan within the meaning of ERISA which has total
assets in excess of $5,000,000?

 

Yes_____         No_____

 

(ix) a self-directed employee benefit plan within the meaning of ERISA, with
investment decisions made solely by persons that are accredited investors as set
forth in this question 2?

 

Yes_____         No_____

 

(x) a private business development company as defined in Section 202(a)(22) of
the United States Investment Advisers Act of 1940?

 

Yes_____         No_____

 

(xi) an organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, a Massachusetts or similar business trust, or a
partnership, with total assets in excess of $5,000,000?

 

Yes_____         No_____

 

If your answer to the preceding question was “yes,” was the entity on whose
behalf you are completing this Questionnaire formed for the purpose of investing
in the Company?

 

Yes_____         No_____

 

If so, how many persons are beneficial owners of the equity securities or equity
interests of such entity?

 

____________

 

(xii) a trust with total assets in excess of $5,000,000 whose purchase is
directed by a person who has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
the prospective investment in the Company?

 

Yes_____         No_____

 

If your answer to the preceding question was “yes,” was the entity on whose
behalf you are completing this Questionnaire formed for the purpose of investing
in the Company?

 

Yes_____         No_____

 



If so, how many persons are beneficial owners of the equity securities or equity
interests of such entity?

 

____________

 

e.          Are you completing this Questionnaire on behalf of an entity in
which all of the equity owners are accredited investors within the meaning of
Rule 501 promulgated under the Securities Act who are within one of the
categories of accredited investors described in one of the paragraphs of this
question 2?

 

Yes_____         No_____

 

[signature page follows]

 

 

 

The foregoing statements are true, accurate and complete to the best of the
undersigned’s information and belief, and the undersigned hereby agrees promptly
to notify and supply corrective information to the Company if, prior to the
consummation of the undersigned’s investment in the Company, any of such
information becomes inaccurate or incomplete.

 

For Execution by Natural Person(s)

 

 

_______________________________ ____________________________________ Signature
of Prospective Investor Please Print Name

 

Executed at____________________________________________________________________

          City                                                            State

 

on this ______ day of ______________, 2012.

 

 

For Execution by Corporate, Partnership or Trust Prospective Investor

 

                            ____________

Name of Corporation, Partnership or Trust (Please Print)

 

By: ____________________________         Title: ____________________________    
    ________________________________  

Signature of person making the

investment decision on behalf of the entity.

 

Executed at
______________________________________________________________         

City                                                          State

 

on this ______ day of ______________, 2012.

 

 

 

 

Disclosure Schedules

TO
SECURITIES PURCHASE AGREEMENT

 

Dated as of November 1, 2012



Among

 

Novelos Therapeutics, Inc. and Renova Industries Ltd.

 

 

These Disclosure Schedules, dated as of November 1, 2012, are being delivered by
Novelos Therapeutics, Inc., a Delaware corporation (the “Company”), pursuant to
the Securities Purchase Agreement, dated as of November 1, 2012 (the
“Agreement”), by and among the Company and Renova Industries Ltd. Any
capitalized terms used in these Disclosure Schedules but not otherwise defined
therein shall be defined as set forth in the Agreement.

 

These Disclosure Schedules are arranged in sections that correspond to the
sections of the Agreement. With respect to any section hereof corresponding to a
section of Article IV of the Agreement (i) each such section hereof qualifies
the correspondingly numbered representation or warranty to the extent specified
herein, and (ii) any disclosure set forth with respect to a particular section
of Article IV shall be deemed to be disclosed in reference to such other
sections of Article IV to the extent it is reasonably clear from a reading of
the disclosure that such disclosure is applicable to such other sections or
subsections.

 

The Company may, at its option, include in these Disclosure Schedules items that
are not material in order to avoid any misunderstanding, and such inclusion, or
any references to dollar amounts, shall not be deemed to be an acknowledgement
or representation that such items are material, to establish any standard of
materiality or to define further the meaning of such terms for purposes of the
Agreement. No disclosure in these Disclosure Schedules relating to a possible
breach or violation of any Material Contract, law or order shall be construed as
an admission or indication that breach or violation exists or has actually
occurred.

 

The insertion of headings in these Disclosure Schedules is for convenience of
reference only and shall not affect or be utilized in construing or interpreting
the Agreement. All references in these Disclosure Schedules to any “Section” or
“Article” are to the corresponding Section or Article, as applicable, of the
Agreement unless otherwise specified.

 

 

 

Schedule 3.2

 

Bank: Citizens Bank RI Bank Address: 1 Citizens Drive, Riverside, RI 02915, USA
  617-527-8059 Account Name: Novelos Therapeutics, Inc. Account Address: One
Gateway Center, Suite 504   Newton, MA 02458, USA ABA (Routing) #: 011500120
Swift Code: CTZIUS33 Account #: 1310914637

 

Schedule 4.3

 

Capitalization

 

4.3(a)(i) At the Closing Date authorized capital stock of the Company consists
of 150,000,000 shares of $.00001 par value common stock and 7,000 shares of
preferred stock.

 

4.3(a)(ii) At the Closing Date there are 44,397,997 shares of common stock
outstanding and no shares of preferred stock outstanding.

 

4.3(a)(iii) At the Closing Date there are 4,675,754 shares of common stock
issuable pursuant to the Company’s stock plans.

 

4.3(a)(iv) Immediately prior to Closing, the following shares are reserved for
future issuance upon exercise of stock options or warrants:

 

Stock Options   4,675,754  Warrants   18,512,459         Total shares reserved
for future issuance   23,188,213 

 

4.3(a)

 

Immediately prior to Closing, the Company has the following outstanding
warrants:

 

 

 

Offering

 

 

 

Outstanding

  

 

Exercise

Price

  

 

 

Expiration Date

             2012 Registered Direct   2,981,440   $1.25   June 2017 2011
Underwritten Offering   9,248,334   $0.60   December 2016 April 2011 PIPE 
 6,058,811   $0.75   March 2016 2010 registered offering warrants   27,310  
$0.60   July 2015 Preferred incentive warrants   105,040   $16.07   July 2015
Series E - Purdue   60,330   $99.45   December 2015 Purdue - common financing 
 31,194   $100.98   December 2015                Total   18,512,459         

 



 

 

 

 

The following is a listing of the Company’s documents relating to the rights of
stockholders, or holders of securities exercisable for the Company’s common
stock as related to the Company’s outstanding common stock, stock options and
warrants described above:

 

    EDGAR Reference Description   Form   Filing Date  

Exhibit

No.

             

2000 Stock Option and Incentive Plan

 

  SB-2   November 16, 2005   10.2

Form of 2004 non-plan non-qualified stock option

 

  SB-2   November 16, 2005   10.3

Form of non-plan non-qualified stock option used

from February to May 2005

 

  SB-2   November 16, 2005   10.4

Form of non-plan non-qualified stock option used after May 2005

 

  SB-2   November 16, 2005   10.5

2006 Stock Incentive Plan, as amended

 

  S-1/A   December 7, 2009   10.16

 

Form of Incentive Stock Option under Novelos Therapeutics, Inc.’s 2006 Stock
Incentive Plan*

 

  8-K   December 15, 2006   10.1

Form of Non-Statutory Stock Option under Novelos Therapeutics, Inc.’s 2006 Stock
Incentive Plan

 

  8-K   December 15, 2006   10.2

Form of Non-Statutory Director Stock Option under Novelos Therapeutics, Inc.’s
2006 Stock Incentive Plan*

 

  8-K   December 15, 2006   10.3

Common Stock Purchase Warrant dated February 11, 2009

 

  8-K   February 18, 2009   4.2

Securities Purchase Agreement dated August 25, 2009

 

  S-1   September 15, 2009   10.41

Common Stock Purchase Warrant dated August 25,2009

 

  S-1   September 15, 2009   10.43

Form of Common Stock Purchase Warrant to be issued pursuant to the Consent and
Waiver of Holders of Series C Convertible Preferred Stock and Series E
Convertible Preferred Stock dated July 6, 2010

 

  S-1A   July 7, 2010   10.53

Form of Securities Purchase Agreement dated July 21, 2010

 



  8-K   July 22, 2010   10.1

 



 

 

 

 

Form of Common stock Purchase Warrant dated April 8, 2011   8-K   April, 11 2011
  4.3               Securities Purchase Agreement dated April 8, 2011   8-K  
April 11, 2011   10.1               Form of Warrant dated December 6, 2011  
S-1/A   November 9, 2011   4.2               Form of Securities Purchase
Agreement dated June 7, 2012   8-K   June 11, 2012   10.1               Form of
Common Stock Purchase Warrant dated June 13, 2012   8-K   June 11, 2012   4.1  
            Form of Amendment to Class B Common Stock Purchase Warrant   8-K  
September 12, 2012   10.1                            

 

 

 

 



Schedule 4.3 (continued)


4.3(b)

 

The following table sets forth the pro forma capitalization of the Company on a
fully diluted basis giving effect to (i) the issuance of the Common Stock and
Warrants at the time of the Closing, (ii) any adjustments in other securities
resulting from the issuance of the Common Stock and Warrants at the time of the
Closing, and (iii) the exercise or conversion of all outstanding securities.

 

Pro Forma NVLT - Capital Structure Post-Private Placement                      
            Common Stock Equivalents   Exer./Conv.  Price    Expiration        
        Common stock outstanding         46,397,997                        
Warrants/Options:                               2012 Private Placement - Renova
          2,000,000   $1.00   January 2013   2012 Private Placement - Renova  
        1,000,000   $1.25   October 2017   2012 Registered Direct - Class A  
        2,981,440   $1.25   June 2017   2011 Underwritten Offering          
9,248,334   $0.60   December 2016   April 2011 PIPE           6,058,811   $0.75
  March 2016   2010 registered offering warrants                27,310   $0.60  
July 2015   Stock Options           4,639,516   $0.45-$1.88   May2021;Dec 2021  
                Novelos legacy options and warrants              232,802  
$62.21   2015 through 2019                                 FULLY DILUTED        
72,586,210                          

 

 

4.3(c) Arrangements that provide rights for any Person to purchase an equity
interest in the Company consist of the stock options and warrants, previously
disclosed in schedule 4.3(a).

 

 

4.3(d) – None.

 



 

 

 

Schedule 4.5

 

Consents

 

None.

 

 

 

 

 

 

Schedule 4.6

 

Delivery SEC Filings

 

 

We have separately furnished to the Purchaser on a confidential basis a draft
Form 10-Q with respect to the three and nine month periods ended September 30,
2012 (the “September 30, 2012 Form 10-Q”). The Company anticipates filing the
September 30, 2012 Form 10-Q in substantially the form provided to the
Purchaser.

 

 

 

 

 

 

 

 

Schedule 4.7

 

No Material Adverse Change

 

1.         On September 10, 2012, the Company amended Class B Warrants to
purchase 5,255,000 shares of common stock to extend the expiration date for the
exercise of such warrants for a period of thirty days; from September 11, 2012
to October 11, 2012. We filed with the Securities and Exchange Commission the
form of the Amendment to the Class B Warrants on Form 8-K on September 12, 2012.
Prior to the expiration of the Class B Warrants, the Company received warrant
exercises with respect to an aggregate of 1,088,300 shares of common stock
underlying the Class B Warrants, and received aggregate cash proceeds of
$1,088,300 in respect of those exercises. The balance of the Class B Warrants,
exercisable for up to 4,317,500 shares of common stock, expired. We filed a
current report on Form 8-K with the Securities and Exchange Commission on
October 15, 2012 to report such matter under Item 8.01.

 

2.         On October 25, 2012, the Company held a special meeting in lieu of
annual meeting of stockholders. At the meeting, the stockholders reelected
Thomas Rockwell Mackie, James S. Manuso and John E. Niederhuber as Class I
directors and approved an amendment to the 2006 Stock Incentive Plan to increase
the number of shares of common stock issuable thereunder from 7,000,000 to
10,000,000.

 

3.         To the extent appropriate, the disclosures in the September 30, 2012
Form 10-Q are incorporated by reference into this Schedule and to such other
Schedules the extent it is reasonably clear from a reading of the disclosure in
the Form 10-Q that such disclosure is applicable to such other Schedules.

 

 

 

 

Schedule 4.9

 

No Conflict, Breach, Violation or Default

 

None.

 

 

 

 

 

 

 

 

 

Schedule 4.10

 

Tax Matters

 

 

None.

 

 

 

 

 

 

 

 

Schedule 4.11

 

Title to Properties

 

The properties and assets or our wholly-owned subsidiary (Cellectar, Inc.) are
subject to the terms and provisions of a General Business Security Agreement in
favor of the Wisconsin Department of Commerce ("DOC") securing the indebtedness
evidenced by Promissory Notes held by DOC in the original principal amounts of
$250,000 and $200,000 (see Schedule 4.28). 

 

 



 

 

 

 

Schedule 4.14

 

Intellectual Property

 

 

4.14(a) None.

 

4.14(d) On June 28, 2010, the Company received a letter from counsel to ZAO BAM
and ZAO BAM Research Laboratories (collectively, “BAM”) alleging that the
Company modified the chemical composition of NOV-002 without prior notice to or
approval from BAM, constituting a material breach of a technology and assignment
agreement the Company had entered into with BAM on June 20, 2000 (the “June 2000
Agreement”). The letter references the Company’s amendment, submitted to the FDA
on August 30, 2005, to its investigational new drug application dated August
1999 as the basis for BAM’s claims and demands the transfer of all intellectual
property rights concerning NOV-002 to BAM. Mark Balazovsky, a director of
Novelos from June 1996 until November 2006 and a shareholder of Novelos through
at least June 25, 2010, is, to the Company’s Knowledge, still the general
director and principal shareholder of ZAO BAM. The Company believes the
allegations are without merit and intends to defend vigorously against any
proceedings that BAM may initiate as to these allegations. On September 24,
2010, the Company filed a complaint in Suffolk Superior Court seeking a
declaratory judgment by the court that the June 2000 Agreement has been replaced
by a subsequent agreement between the parties dated April 1, 2005 (the “April
2005 Agreement”), that Novelos’ obligations to BAM are governed solely by the
April 2005 Agreement and that the obligations of the June 2000 agreement have
been performed and fully satisfied. On November 29, 2010, BAM answered the
complaint, denying the material allegations, and stating its affirmative
defenses and certain counterclaims. On January 14, 2011, the Company responded
to the counterclaims, denying BAM’s material allegations and stating our
affirmative defenses. On June 9, 2011, BAM filed an amended counterclaim
alleging additional claims related to Novelos’ acquisition of Cellectar. In that
amended counterclaim, BAM alleges that the acquisition evidences Novelos’
abandonment of the technology assigned to it by BAM constituting a breach of the
June 2000 Agreement or, if that agreement is determined to no longer be in
effect, a breach of the April 2005 Agreement and/or a breach of the implied duty
of good faith and fair dealing with respect to the April 2005 Agreement. On June
15, 2011 the Company filed its response to their amended counterclaim. On August
5, 2011, the Company filed a motion for judgment on the pleadings as to its
declaratory judgment count and all counts of BAM’s amended counterclaim. The
motion was opposed by BAM and a hearing on the motion was held on September 27,
2011. On October 17, 2011, the court ruled on the Company’s behalf for each of
its declaratory judgment claims and dismissed all counts of BAM’s counterclaim.
Judgment in favor of the Company was entered on October 20, 2011. On November
14, 2011, BAM filed a notice of appeal. The Company believes the counterclaims
are without merit and intend to vigorously defend against them.

 

 

 

 

Schedule 4.16

 

Litigation

 

 

On June 28, 2010, the Company received a letter from counsel to ZAO BAM and ZAO
BAM Research Laboratories (collectively, “BAM”) alleging that the Company
modified the chemical composition of NOV-002 without prior notice to or approval
from BAM, constituting a material breach of a technology and assignment
agreement the Company had entered into with BAM on June 20, 2000 (the “June 2000
Agreement”). The letter references the Company’s amendment, submitted to the FDA
on August 30, 2005, to its investigational new drug application dated August
1999 as the basis for BAM’s claims and demands the transfer of all intellectual
property rights concerning NOV-002 to BAM. Mark Balazovsky, a director of
Novelos from June 1996 until November 2006 and a shareholder of Novelos through
at least June 25, 2010, is, to the Company’s knowledge, still the general
director and principal shareholder of ZAO BAM. The Company believes the
allegations are without merit and intends to defend vigorously against any
proceedings that BAM may initiate as to these allegations. On September 24,
2010, the Company filed a complaint in Suffolk Superior Court seeking a
declaratory judgment by the court that the June 2000 Agreement has been replaced
by a subsequent agreement between the parties dated April 1, 2005 (the “April
2005 Agreement”), that Novelos’ obligations to BAM are governed solely by the
April 2005 Agreement and that the obligations of the June 2000 agreement have
been performed and fully satisfied. On November 29, 2010, BAM answered the
complaint, denying the material allegations, and stating its affirmative
defenses and certain counterclaims. On January 14, 2011, the Company responded
to the counterclaims, denying BAM’s material allegations and stating our
affirmative defenses. On June 9, 2011, BAM filed an amended counterclaim
alleging additional claims related to Novelos’ acquisition of Cellectar. In that
amended counterclaim, BAM alleges that the acquisition evidences Novelos’
abandonment of the technology assigned to it by BAM constituting a breach of the
June 2000 Agreement or, if that agreement is determined to no longer be in
effect, a breach of the April 2005 Agreement and/or a breach of the implied duty
of good faith and fair dealing with respect to the April 2005 Agreement. On June
15, 2011 the Company filed its response to their amended counterclaim. On August
5, 2011, the Company filed a motion for judgment on the pleadings as to its
declaratory judgment count and all counts of BAM’s amended counterclaim. The
motion was opposed by BAM and a hearing on the motion was held on September 27,
2011. On October 17, 2011, the court ruled on the Company’s behalf for each of
its declaratory judgment claims and dismissed all counts of BAM’s counterclaim.
Judgment in favor of the Company was entered on October 20, 2011. On November
14, 2011, BAM filed a notice of appeal.

 

 

 

 

Schedule 4.19

 

Brokers and Finders

 

 

None.

 



 

 

 

 

Schedule 4.24

 

Affiliate Transactions

 

One of our directors, John Neis, is a managing director of Venture Investors
LLC, which beneficially owns approximately 22% of our common stock.

 

Jamey Weichert, our Chief Scientific Officer and principal founder of Cellectar,
and a director and shareholder of the Company, is a faculty member at the
University of Wisconsin-Madison (U. Wisc.). During the year ended December 31,
2011, we made contributions totaling $206,500 to U. Wisc. for use towards
unrestricted research activities. During the six months ended June 30, 2012, we
made contributions to UW totaling $144,000 for use towards unrestricted research
activities and paid UW $144,044 for costs associated with clinical trial
agreements. The Company made contributions to the UW of $62,500 during the six
months ended June 30, 2011.

 

Legacy Compounds – Transactions and Litigation

 

From its inception through 2010, Novelos was primarily engaged in the
development of certain oxidized glutathione-based compounds for application as
therapies for disease, particularly cancer. These compounds were originally
developed in Russia. In June 2000, Novelos acquired commercial rights from the
Russian company (“ZAO BAM”) which owned the compounds and related Russian
patents. In April 2005, Novelos acquired worldwide rights to the compound
(except for the Russian Federation) in connection with undertaking extensive
development activities in an attempt to secure US Food and Drug Administration
(“FDA”) approval of the compounds as therapies. These development activities
culminated in early 2010 in an unsuccessful Phase 3 clinical trial of an
oxidized glutathione compound (NOV-002) as a therapy for non-small cell lung
cancer. The principal equity owner of ZAO BAM, Mark Balazovsky, was a founder of
Novelos and served as a director until November 2006. Pursuant to the April 2005
royalty and technology transfer agreement, Novelos is required to pay ZAO BAM
royalties equal to 1.2% of net sales of oxidized glutathione products and
$2,000,000 for each new oxidized glutathione drug following FDA approval of such
drug. In the absence of royalty payments, Novelos is required to pay ZAO BAM 3%
of all license revenues plus 9% of the amount by which Novelos’ license revenues
exceed its total expenses. In 2008, Novelos paid $15,000 to ZAO BAM representing
3% of payment under a foreign license agreement. Novelos is also obligated to
pay Oxford Group, Ltd., or its assignees, a royalty in the amount of 0.8% of our
net sales of oxidized glutathione-based products. Simyon Palmin, a founder of
Novelos, a director until August 15, 2008 and the father of Harry Palmin, is
president of Oxford Group. At this time, Novelos does not expect to devote any
substantial resources to the further development of its oxidized glutathione
compounds.

 

 

 

 



 

After the disclosure of the negative outcome of the Phase 3 clinical trial in
2010, ZAO BAM claimed that Novelos modified the chemical composition of NOV-002
without prior notice to or approval from ZAO BAM, constituting a material breach
of the June 2000 technology and assignment agreement. In September 2010, Novelos
filed a complaint in Massachusetts Superior Court seeking a declaratory judgment
by the court that the June 2000 agreement has been entirely superseded by the
April 2005 agreement and that the obligations of the June 2000 agreement have
been performed and fully satisfied. ZAO BAM answered the complaint and alleged
counterclaims. In August 2011, Novelos filed a motion for judgment on the
pleadings as to the declaratory judgment count and all counts of ZAO BAM’s
amended counterclaims. On October 17, 2011, the court ruled in favor of Novelos
on each of the declaratory judgment claims and dismissed all counts of ZAO BAM’s
counterclaim. Judgment in favor of Novelos was entered on October 20, 2011. On
November 14, 2011 ZAO BAM filed a notice of appeal.

 

 

 

Schedule 4.25

 

Trading Compliance

 

On September 18, 2012, we received a notice from OTC Markets Group notifying us
that our Investment Bank Designated Advisor for Disclosure (“DAD”) and sponsor
to the OTCQX, Rodman and Renshaw, LLC had ceased conducting its securities
business and no longer qualified as a DAD. OTC Markets Group provided us 30 days
to name a new DAD sponsor and has subsequently extended that period to November
17, 2012. We are currently in the process of identifying a new investment bank
sponsor and intend to name a new sponsor prior to the current deadline.

 

 



 

 

 


Schedule 4.28

 

Indebtedness

 

4.28(i)

 

Our wholly-owned subsidiary Cellectar, Inc. has the following indebtedness:

 

Promissory Notes held by the Wisconsin Department of Commerce in the original
principal amounts of $250,000 and $200,000 with interest accruing at 2%. 
Balance due as of September 30, 2012, including accrued interest, totaled
$467,334.25. Principal and interest payments commence in May 2015 and are due in
monthly installments through April 2017.

  

The following financing statements securing obligations in material amounts are
filed with respect to Cellectar:

 

A UCC financing statement (filing #100011830417) was filed on October 5, 2010 to
secure Cellectar’s obligations to the Wisconsin Department of Commerce, as
described in 4.28(i) above. The financing statement expires on October 5, 2015.

 

 

 

 

 

Schedule 7.3

 

Use of Proceeds

 

 

As of the date of this Agreement, the Project is estimated to cost approximately
$3,110,000 in the aggregate, with material components thereof estimated to be as
set forth below. Both the aggregate cost and the allocation among the components
below are subject to such change as the Project may require.

 

   Estimated Cost  Hot Cell  $1,455,000  Building/construction  $1,004,000 
Equipment  $431,800  Personnel Hours  $220,000         Total  $3,110,000 

 

 

 



 

 